

116 S1481 IS: Healthy Maternity and Obstetric Medicine Act
U.S. Senate
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1481IN THE SENATE OF THE UNITED STATESMay 15, 2019Mr. Brown (for himself, Ms. Smith, Mrs. Gillibrand, Mr. Markey, Ms. Klobuchar, Mr. Tester, Ms. Hassan, Mr. Blumenthal, Ms. Harris, Mr. Casey, Mr. Whitehouse, Mr. Booker, Mr. Merkley, Mr. Peters, Mr. King, Ms. Rosen, Mr. Leahy, Ms. Cortez Masto, Ms. Baldwin, Mr. Jones, and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XXVII of the Public Health Service Act to provide for a special enrollment period
 for pregnant women, and for other purposes.1.Short titleThis Act may be cited as the Healthy Maternity and Obstetric Medicine Act or the Healthy MOM Act.2.Findings and purpose(a)FindingsCongress finds the following:(1)Pregnancy is a significant life event for millions of women in the United States each year.(2)For more than 30 years, our Nation, through the Medicaid program, has recognized that pregnant women need immediate access to affordable care, and has allowed women who meet income-eligibility requirements to enroll in Medicaid coverage when they become pregnant.(3)Congress recognized the central importance of maternity coverage by classifying maternity and newborn care as one of the ten essential health benefits that must now be covered on most individual and small group health insurance plans under section 1302(b)(1) of the Patient Protection and Affordable Care Act (42 U.S.C. 18022(b)(1)).(4)Congress has also recognized the significant challenge of maternal mortality and the need to eliminate disparities in maternal health outcomes for pregnancy-related and pregnancy-associated deaths, and to improve health outcomes for both mothers and babies through passage of the Preventing Maternal Deaths Act of 2018 (Public Law 115–344).(5)Access to comprehensive maternity coverage allows women to access important pregnancy-related care, which is demonstrated to improve health outcomes for women and newborns and reduce financial costs for both consumers and insurers.(6)Uninsured women, women with grandfathered and transitional health plans, self-funded student health plans, and catastrophic and high-deductible health plans may lack access to comprehensive and affordable maternity coverage.(7)Employer health plans that exclude dependent daughters from maternity coverage leave young women without coverage for their pregnancy, even though Federal law has long held that treating pregnancy differently than other conditions is sex-based discrimination.(8)A special enrollment period is especially important for young adults, who are at high risk for unintended pregnancies, yet young adults are frequently enrolled in catastrophic coverage, which often has fewer benefits, more restrictions, and higher deductibles.(9)This coverage would be an equalizer for communities of color. The maternal mortality rate varies drastically by race and ethnicity, and where a woman lives. The rising maternal mortality rate in the United States is driven predominantly by the disproportionately high African-American maternal mortality rate, which is four times more than the rate for White women.(10)According to the Centers for Disease Control and Prevention, about 700 women die each year in the United States from pregnancy-related complications. Black and American Indian/Alaska Native women are about three times more likely to die from a pregnancy-related cause than White women.(11)Data demonstrates that 3 in 5 pregnancy-related deaths could be prevented. Improving access to care is one way to help prevent deaths, regardless of race or ethnicity.(12)Timely maternity care improves the health of pregnant women, as well as birth outcomes and the health of babies throughout their lifetimes. Pregnancy-related maternal mortality is three to four times higher among women who receive no maternity care compared to women who do. Regular maternity care can detect or mitigate serious pregnancy-related health complications, including preeclampsia, placental abruption, complications from diabetes, complications from heart disease, and Graves’ disease, all of which can result in morbidity or mortality for the mother or newborn.(13)The Centers for Disease Control and Prevention reports that more than half of all maternal deaths occur at delivery or in the first postpartum year, whereas just more than one-third of pregnancy-related or pregnancy-associated deaths occur while a person is still pregnant. Yet, for women eligible for the Medicaid program on the basis of pregnancy, such Medicaid coverage lapses at the end of the month on which the 60th postpartum day lands.(14)Timely maternity care and adequate postpartum care can reduce short- and long-term health care costs. If a woman does not have access to affordable maternity care during her pregnancy, and she or her newborn experiences pregnancy complications that result in health problems after birth, their insurer may end up paying much higher costs than if the insurer had covered the woman’s maternity care during her pregnancy. Intensive maternity care can reduce hospital and neonatal intensive care unit admissions among infants, resulting in cost savings of $1,768 to $5,560 per birth. For women with high-risk pregnancies, intensive maternity care saves $1.37 for every $1 invested in maternity care.(b)PurposeThe purpose of this Act is to protect the health of women and newborns by ensuring that all women eligible for coverage through the Exchanges established under title I of the Patient Protection and Affordable Care Act (Public Law 111–148) and women eligible for other individual or group health plan coverage can access affordable health coverage during their pregnancy.3.Providing for a special enrollment period for pregnant individuals(a)Public Health Service ActSection 2702(b)(2) of the Public Health Service Act (42 U.S.C. 300gg–1(b)(2)) is amended by inserting including a special enrollment period for pregnant individuals, beginning on the date on which the pregnancy is reported to the health insurance issuer before the period at the end.(b)Patient protection and affordable care actSection 1311(c)(6) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)(6)) is amended—(1)in subparagraph (C), by striking and at the end;(2)by redesignating subparagraph (D) as subparagraph (E); and(3)by inserting after subparagraph (C) the following new subparagraph:(D)a special enrollment period for pregnant individuals, beginning on the date on which the pregnancy is reported to the Exchange; and.(c)Special enrollment periods(1)Internal Revenue CodeSection 9801(f) of the Internal Revenue Code of 1986 (26 U.S.C. 9801(f)) is amended by adding at the end the following new paragraph:(4)For pregnant individuals(A)A group health plan shall permit an employee who is eligible, but not enrolled, for coverage under the terms of the plan (or a dependent of such an employee if the dependent is eligible, but not enrolled, for coverage under such terms) to enroll for coverage under the terms of the plan upon pregnancy, with the special enrollment period beginning on the date on which the pregnancy is reported to the group health plan or the pregnancy is confirmed by a health care provider.(B)The Secretary shall promulgate regulations with respect to the special enrollment period under subparagraph (A), including establishing a time period for pregnant individuals to enroll in coverage and effective date of such coverage..(2)ERISASection 701(f) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1181(f)) is amended by adding at the end the following:(4)For pregnant individuals(A)A group health plan or health insurance issuer in connection with a group health plan shall permit an employee who is eligible, but not enrolled, for coverage under the terms of the plan (or a dependent of such an employee if the dependent is eligible, but not enrolled, for coverage under such terms) to enroll for coverage under the terms of the plan upon pregnancy, with the special enrollment period beginning on the date on which the pregnancy is reported to the group health plan or health insurance issuer or the pregnancy is confirmed by a health care provider.(B)The Secretary shall promulgate regulations with respect to the special enrollment period under subparagraph (A), including establishing a time period for pregnant individuals to enroll in coverage and effective date of such coverage..(d)Effective dateThe amendments made by this section shall apply with respect to plan years beginning after the 2019 plan year.4.Coverage of maternity care for dependent childrenSection 2719A of the Public Health Service Act (42 U.S.C. 300gg–19a) is amended by adding at the end the following:(e)Coverage of maternity careA group health plan, or health insurance issuer offering group or individual health insurance coverage, that provides coverage for dependents shall ensure that such plan or coverage includes coverage for maternity care associated with pregnancy, childbirth, and postpartum care for all participants, beneficiaries, or enrollees, including dependents, including coverage of labor and delivery. Such coverage shall be provided to all pregnant dependents regardless of age..5.Federal employee health benefit plans(a)Coverage of pregnancy(1)In generalThe Director of the Office of Personnel Management shall issue such regulations as are necessary to ensure that pregnancy is considered a change in family status and a qualifying life event for an individual who is eligible to enroll, but is not enrolled, in a health benefit plan under chapter 89 title 5, United States Code.(2)Effective dateThe requirement in paragraph (1) shall apply with respect to any contract entered into under section 8902 of such title beginning 12 months after the date of enactment of this Act.(b)Designating certain FEHBP-Related services as excepted services under the Anti-Deficiency Act(1)In generalSection 8905 of title 5, United States Code, is amended by adding at the end the following:(i)Any services by an officer or employee under this chapter relating to enrolling individuals in a health benefits plan under this chapter, or changing the enrollment of an individual already so enrolled due to an event described in section 5(a)(1) of the Healthy MOM Act, shall be deemed, for purposes of section 1342 of title 31, services for emergencies involving the safety of human life or the protection of property..(2)ApplicationThe amendment made by paragraph (1) shall apply to any lapse in appropriations beginning on or after the date of enactment of this Act.6.Continuation of Medicaid income eligibility standard for pregnant individuals and infantsSection 1902(l)(2)(A) of the Social Security Act (42 U.S.C. 1396a(l)(2)(A)) is amended—(1)in clause (i), by striking and not more than 185 percent;(2)in clause (ii)—(A)in subclause (I), by striking and after the comma;(B)in subclause (II), by striking the period at the end and inserting , and; and(C)by adding at the end the following:(III)January 1, 2020, is the percentage provided under clause (v).; and(3)by adding at the end the following new clause:(v)The percentage provided under clause (ii) for medical assistance provided on or after January 1, 2020, with respect to individuals described in subparagraph (A) or (B) of paragraph (1) shall not be less than—(I)the percentage specified for such individuals by the State in an amendment to its State plan (whether approved or not) as of January 1, 2014; or(II)if no such percentage is specified as of January 1, 2014, the percentage established for such individuals under the State's authorizing legislation or provided for under the State's appropriations as of that date..7.12-month continuous coverage for pregnant and postpartum individuals under Medicaid and CHIP(a)Medicaid(1)Required for all eligibility pathwaysParagraph (5) of section 1902(e) of the Social Security Act (42 U.S.C. 1396a(e)) is amended to read as follows:(5)Any individual who is eligible for medical assistance under the State plan or a waiver of such plan and who is, or who while so eligible becomes, pregnant, shall continue to be eligible under the plan or waiver for medical assistance that provides at least essential health benefits as described in section 1302(b) of the Patient Protection and Affordable Care Act, through the end of the month in which the 1-year period (beginning on the last day of her pregnancy) ends, regardless of the basis for the individual's eligibility for medical assistance, including if the individual's eligibility for medical assistance is on the basis of being pregnant..(2)Conforming amendmentsTitle XIX of the Social Security Act (42 U.S.C. 1396 et seq.) is amended—(A)in section 1902—(i)in subsection (a)(10), in the matter following subparagraph (G) by striking (VII) the medical assistance and all that follows through complicate pregnancy,;(ii)in subsection (e)(6), by striking 60-day and inserting 1-year; and(iii)in subsection (l)(1)(A), by striking 60-day and inserting 1-year;(B)in section 1903(v)(4)(A)(i), by striking 60-day and inserting 1-year; and(C)in section 1905(a), in the 4th sentence in the matter following paragraph (30), by striking 60-day and inserting 1-year.(b)CHIP(1)In generalSection 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is amended—(A)by redesignating subparagraphs (H) through (S) as subparagraphs (I) through (T), respectively; and(B)by inserting after subparagraph (G), the following:(H)Section 1902(e)(5) (requiring 12-month continuous coverage for pregnant individuals)..(2)Conforming amendmentsSubsections (d)(2)(A) and (f)(2) of section 2112 of the Social Security Act (42 U.S.C. 1397ll) are each amended by striking 60-day and inserting 1-year.(c)Effective date(1)In generalSubject to paragraph (2), the amendments made by this section shall take effect on the 1st day of the 1st calendar quarter that begins on or after the date that is 1 year after the date of enactment of this Act.(2)Exception for State legislationIn the case of a State plan under title XIX of the Social Security Act or a State child health plan under title XXI of such Act that the Secretary of Health and Human Services determines requires State legislation in order for the respective plan to meet any requirement imposed by amendments made by this section, the respective plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet such an additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature.8.Relationship to other lawsNothing in this Act (or an amendment made by this Act) shall be construed to invalidate or limit the remedies, rights, and procedures of any Federal law or the law of any State or political subdivision of any State or jurisdiction that provides greater or equal protection for enrollees in a group health plan or group or individual health insurance offered by a health insurance issuer.